Citation Nr: 1608951	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for traumatic brain injury (TBI), currently evaluated as 70 percent disabling for the period from March 8, 2011.

2.  Entitlement to higher initial disability ratings for headaches with photophobia, currently evaluated as 0 percent disabling for the period from March 8, 2011, and as 30 percent disability for the period from March 2, 2015.

3.  Entitlement to a higher initial disability rating for tinnitus, currently evaluated as 10 percent disabling for the period from March 8, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than March 8, 2011, for the award of service connection for traumatic brain injury.

6.  Entitlement to an effective date earlier than March 8, 2011, for the award of service connection for headaches with photophobia.

7.  Entitlement to an effective date earlier than March 8, 2011, for the award of service connection for tinnitus.

8.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2008 to March 2011, including combat service in Iraq, and his decorations include the Combat Action Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the RO that granted service connection for traumatic brain injury evaluated as 70 percent disabling, and granted service connection for tinnitus evaluated as 10 percent disabling; and from an April 2013 decision of the RO that granted service connection for headaches with photophobia evaluated as 0 percent (noncompensable) disabling, and denied the award of a total disability rating based on individual unemployability (TDIU).  Each of the initial ratings was assigned an effective date of March 8, 2011-i.e., the day following the Veteran's separation from active service.  The Veteran timely appealed for higher initial ratings and an earlier effective date, and appealed the denial of a TDIU.

In March 2015, a Decision Review Officer (DRO) increased the disability evaluation to 30 percent for headaches with photophobia, effective March 2, 2015.  Because higher evaluations are available for headaches with photophobia-both prior to, and as of March 2, 2015-and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in October 2014, a DRO granted service connection for TBI-induced accommodative infacility, and assigned a 20 percent evaluation under Diagnostic Code 6009-6030, effective from March 8, 2011.  As the record reflects no disagreement with either the initial rating or the effective date assigned, it appears that the DRO's grant of service connection for TBI-induced accommodative infacility resolved that matter.

The issue of entitlement to housing assistance has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) is addressed in the REMAND portion of the decision below, and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's traumatic brain injury has been manifested by facets of cognitive impairment-i.e., including decreased memory, concentration, attention, and executive functions of the brain, as well as impaired judgment and difficulty communicating-of no more than moderate severity; traumatic brain injury residuals rated as "total" or severe impairment in one or more facets are not shown.

2.  For the rating period from March 8, 2011, to March 1, 2015, the Veteran's headaches with photophobia have included complaints of sensitivity to lights, and headaches of varying intensity which resolved with medication; and were neither described as characteristic prostrating attacks, nor as episodes occurring as frequently as one in two months for several months.

3.  For the rating period from March 2, 2015, the Veteran's headaches with photophobia have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.

4.  The current 10 percent disability rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.

5.  On March 24, 2011, VA received the Veteran's claim for service connection for post-traumatic stress disorder (PTSD), which the RO broadly construed to encompass claims for service connection for traumatic brain injury and associated headaches with photophobia and tinnitus.

6.  The Veteran has not worked full-time since February 2012; he has completed one year of college, and has no additional training; he last worked as a laborer.

7.  Service connection is in effect for traumatic brain injury, rated as 70 percent disabling; for PTSD with depression, rated as 50 percent disabling; for headaches with photophobia, rated as 0 percent (noncompensable) disabling from March 8, 2011, and as 30 percent disabling from March 2, 2015; for TBI-induced accommodative infacility, rated as 20 percent disabling; for right wrist sprain, rated as 10 percent disabling; for right ankle sprain, rated as 10 percent disabling; and for tinnitus, rated as 10 percent disabling.  The combined disability rating is 90 percent from March 8, 2011, and 100 percent from March 2, 2015.  

8.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment from February 12, 2012. 


CONCLUSIONS OF LAW

1.  Throughout the rating period, the criteria for a disability rating in excess of 70 percent for traumatic brain injury are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2015).

2.  For the rating period from March 8, 2011, to March 1, 2015, the criteria for an initial, compensable disability rating for headaches with photophobia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  For the rating period from March 2, 2015, the criteria for a disability rating in excess of 30 percent for headaches with photophobia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

4.  The claim for a separate schedular 10 percent rating for tinnitus in each ear is without legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

5.  The claims for an effective date earlier than March 8, 2011, for the awards of service connection for traumatic brain injury, for headaches with photophobia, and for tinnitus are without legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 3.400 (2015).

6.  From February 12, 2012, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings and for an earlier effective date arise from his disagreement with the initial evaluations and the date assigned, following the grant of service connection. Courts have held that once service connection is granted, the claims are substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).  Moreover, as the benefits sought on appeal for a TDIU are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Higher Initial Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

A.  Traumatic Brain Injury

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of cognitive impairment, and emotional and behavioral problems.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Service connection has been established for traumatic brain injury.  The RO has evaluated the Veteran's disability as 70 percent disabling under Diagnostic Code 8045.  Diagnostic Code 8045 contemplates brain disease due to trauma.

Rating Criteria

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Factual Background
                
Historically, the Veteran served as a combat engineer in Iraq, and was injured by an IED (improvised explosive device) which exploded outside the vehicle that he was driving.  Although he did not lose consciousness, the Veteran was shaken up and remained dazed for about 21/2 days.  The Veteran also reported another incident where an RPG (rocket-propelled grenade) went right over his head, while he was in the gunner's position, and exploded behind him; the Veteran ducked inside the hatch, and was able to feel some effects from the explosion.  The report of a May 2011 VA PTSD examination includes an Axis III diagnosis of history of traumatic brain injury.

During a May 2011 post-deployment clinical screening, the Veteran reported experiencing a significant head injury in the past with loss of consciousness, irritability, and headaches.  He also reported symptoms consistent with PTSD.  He reported drinking at levels consistent with at-risk alcohol use or abuse, and reported smoking tobacco products.  He did not report daily or near daily pain, and reported no current manic/hypomanic symptoms.  Currently, he was not employed and had "just enough" financial support to "get along."

The report of a May 2012 VA examination includes the results of diagnostic testing, which were consistent with findings of moderate traumatic brain injury-including deficits in intellectual function, auditory and visual attention, auditory and visual working memory, auditory and visual memory, spatial orientation, receptive and expressive language skills, most executive functions, and variable processing speed.  Mood testing showed moderate depression, severe anxiety, mild panic, and extreme anger and frustration.

The May 2012 examiner found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Judgment was mildly impaired, and social interactions were frequently inappropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal, and visual spatial orientation was moderately impaired.  

The May 2012 examiner found three or more subjective symptoms that moderately interfere with work, with activities of daily living, and with relationships with family and friends.  Examples include symptoms of PTSD, occasional tinnitus, easy fatigability, and headaches of varying severity.                                                                                                                                                                                                                                                              

The May 2012 examiner found one or more neurobehavioral effects that frequently interfere with workplace interaction or social interaction, but do not preclude them.  Examples included nightmares, difficulty falling asleep and staying asleep, hypervigilance, and easy loss of temper.  These effects were described more fully in the May 2011 VA PTSD examination report.

The May 2012 examiner also found that the Veteran felt his communication was difficult, and that he found difficulty communicating complex ideas.  His comprehension was good.

The report of a March 2013 VA examination includes a diagnosis of traumatic brain injury and headaches.  The record reflects that the Veteran had been a full-time student at the time, and that he was not seeking employment.

A VA examiner in March 2015 also noted objective evidence on testing of moderate impairment of memory, attention, concentration, and executive functions; and noted mildly impaired judgment.  Again, social interaction was found to be frequently inappropriate; and the Veteran was always oriented to person, time, place, and situation.  Visual spatial orientation was mildly impaired.  The examiner opined that the Veteran had made little improvement since his previous evaluation in 2012.

Analysis

In a case such as this, in which, given the nature of the symptoms, there is likely to be some overlap.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected traumatic brain injury.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 183 (1998).

The Board notes that service connection already has been established for the Veteran's PTSD, and that evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2015).  With regard to symptoms of social relationships, motivation and mood disturbance, anxiety, chronic sleep impairment, and depressed mood, such emotional/behavioral dysfunction is contemplated in the rating criteria for PTSD.

Likewise, as shown below, service connection already has been established and separate ratings have been assigned for headaches with photophobia and for tinnitus; and service connection already has been established and a separate rating has been assigned for TBI-induced accommodative infacility, pertaining to vision impairment.

With regard to memory, attention, concentration, and executive functions, examiners have noted objective evidence on testing resulting in moderate functional impairment.  In this regard, a level of severity of "3" is warranted for difficulty with executive functions resulting in moderate functional impairment.

Examiners also have noted the Veteran's judgment as mildly impaired.  In this regard, a level of severity of "1" is warranted based on evidence demonstrating, at most, mildly impaired judgment in understanding the consequences of choices and making a reasonable decision.

Examiners have noted the Veteran's social interaction as frequently inappropriate.  While a level of severity of "2" would generally be warranted, such social dysfunction already is contemplated in the rating criteria for PTSD.

Examiners have noted the Veteran as always oriented to person, time, place, and situation.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Examiners also have noted the Veteran's motor activity as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

Examiners have noted the Veteran's visual/spatial orientation as moderately impaired.  While a level of severity of "2" would generally be warranted, such visual/spatial orientation already is contemplated in the rating criteria for TBI-induced accommodative infacility.

Both the May 2012 examiner and the March 2015 examiner found three or more subjective symptoms that moderately interfere with work or instrumental activities of daily living.  While a level of severity of "2" would generally be warranted, such subjective symptoms already are contemplated in the rating criteria for PTSD and for headaches with photophobia and for tinnitus.

The May 2012 examiner and the March 2015 examiner found one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  While a level of severity of "2" would generally be warranted, such neurobehavioral effects already are contemplated in the rating criteria for PTSD.

The May 2012 examiner found that the Veteran has difficulty communicating complex ideas, and that his comprehension is good.  The March 2015 examiner indicated that the Veteran's inability to communicate was more than occasionally but less than half of the time, and that he generally could communicate complex ideas.  In this regard, a level of severity of "1" is warranted based on occasional impairment in the Veteran's ability to communicate.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 70 percent evaluation based upon the highest severity level of "3," which was provided for the following facet:  memory, attention, concentration, and executive functions that result in moderate functional impairment.  

A disability rating in excess of 70 percent for traumatic brain injury is not warranted.  There is no evidence of severe functional impairment of memory, attention, concentration, or executive functions on objective testing.  As noted above, the Veteran's additional residuals of tinnitus, headaches with photophobia, and TBI-induced accommodative infacility pertaining to visual impairment have been separately evaluated.  There is no evidence of other physical dysfunction associated with the Veteran's traumatic brain injury; and the Veteran's emotional and behavioral dysfunction has been separately evaluated.  

In assessing the severity of the Veteran's traumatic brain injury, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno, 6 Vet. App. at 470 and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 70 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than an initial 70 percent disability rating throughout the rating period.

Hence, the Board has no discretion in this matter and must predicate its determination based on the evidence of record.  See, cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For the foregoing reasons, the Board finds that, throughout the rating period, the preponderance of the evidence is against an initial disability rating in excess of 70 percent for traumatic brain injury.

B.  Headaches with Photophobia

Service connection has been established for headaches with photophobia, effective March 8, 2011.  As noted above, headaches with photophobia are evaluated separately from residuals of traumatic brain injury.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see also 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).  The RO has evaluated the Veteran's disability under Diagnostic Code 8100 as initially 0 percent (noncompensable) disabling based on evidence compatible with migraine headaches; and as 30 percent disabling, effective March 2, 2015, based on evidence of at least characteristic prostrating attacks averaging once a month over the last several months.

Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.  

For the Rating Period from March 8, 2011, to March 1, 2015

A June 2011 VA optometry examination revealed that the Veteran was extremely photophobic.  

During a May 2012 VA examination, the Veteran reported having headaches of varying severity and elicited by tension in his surroundings.  He reported having headaches every two days, and reported no treatment by a neurologist.

In March 2013, the Veteran reported that he continued to get headaches; and that the headaches were much less frequent than they were last year.  He reported getting headaches infrequently, sometimes every other day; and when he did get headaches, they were not as severe.  The Veteran generally took aspirin or Advil, which subsided the headache.  The headaches lasted from 15 minutes to 30 minutes, and then resolved.  The headaches were non-prostrating, and did not interfere with his work as a full-time student.

The Board finds that the Veteran's symptoms do not meet the criteria for an initial, compensable disability rating under the rating criteria.  Although the Veteran reported photophobia and continuing headaches, the headaches have not been described as prostrating.  The evidence does not show that characteristic prostrating attacks have occurred on an average of one in two months over several months during the applicable rating period.  While the Veteran reportedly has not worked since his separation from active service, the evidence of record does not reflect any functional impact on his daily activities or as a full-time student due to headaches with photophobia.  Therefore, the Board finds that the evidence does not support an initial, compensable disability rating prior to March 2, 2015.

For the Rating Period from March 2, 2015

During a March 2015 VA examination, the Veteran reported headaches occurring nearly every day-provoked by anger, light, or trying to concentrate.  His headaches lasted from 20 minutes to one hour, and affected both sides of his head and felt like "someone hit me in the head."  About once a week, he reported suffering from a prostrating headache that prevented him from working.  He reportedly took over-the-counter medications, which worked slowly, if at all.  

Current symptoms in March 2015 included pulsating or throbbing head pain, pain on both sides of head, pain worsened with physical activity, sensitivity to light, and dizziness.  The March 2015 examiner indicated that the Veteran had characteristic prostrating attacks of once every month over the last several months; and opined that the headaches were very prostrating and prolonged attacks and productive of severe economic inadaptability.  The headaches were severe enough to require the Veteran to stop working. 

Here, the Veteran has described having prostrating headache pain, and the March 2015 examiner diagnosed chronic post-traumatic headaches.  The evidence of record reveals that no more than the currently assigned 30 percent disability rating is warranted for headaches with photophobia during the applicable rating period.   38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, there is evidence of headaches with characteristic prostrating attacks occurring on an average of once a month or more over the last several months.  At no time, however, during the applicable rating period, does the evidence show that the Veteran had very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability, to warrant a disability rating in excess of 30 percent. While the March 2015 examiner noted that the headaches were severe enough to require the Veteran to stop working, very frequent completely prostrating headaches have not been demonstrated to warrant a disability rating in excess of 30 percent under Diagnostic Code 8100.  No other diagnostic code is applicable.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial, compensable disability rating for headaches with photophobia, for the period from March 8, 2011, to March 1, 2015; and against a disability rating in excess of 30 percent for headaches with photophobia, for the period from March 2, 2015.

C. Tinnitus

Service connection has been established for tinnitus, effective March 8, 2011.  The RO assigned an initial 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260, which is the maximum schedular rating.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)). The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2015).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the version of Diagnostic Code 6260 that was in effect prior to June 2003 required the assignment of separate ratings for bilateral tinnitus.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of claims affected by the Smith decision.  The Federal Circuit reversed the decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Based on the Federal Circuit's decision, the Secretary has lifted the stay of adjudication of tinnitus claims.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of ringing in both ears.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Veteran contends that his tinnitus is worse than currently rated, and that he is entitled to a disability rating in excess of 10 percent.  He complains of intermittent ringing in each ear.

During a May 2012 VA examination, the Veteran complained of intermittent ringing in both ears.  The examiner then noted that the Veteran's tinnitus was a subjective symptom of traumatic brain injury.

Given that the Veteran is already in receipt of the maximum schedular rating for tinnitus, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's tinnitus, and the severity thereof, which is manifested by symptoms of recurrent ringing in the ears, is contemplated by the schedular criteria, as shown above.  There are no other ratable symptoms stemming from the disability.  Comparing the Veteran's disability level and symptomatology for tinnitus alone to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Moreover, there also is no basis to "stage" the Veteran's initial 10 percent disability rating for tinnitus, as his symptoms have remained consistent throughout the entire rating period; and he has been in receipt of the maximum schedular disability rating throughout the whole time period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Accordingly, the Veteran's service-connected tinnitus has been assigned an initial 10 percent disability rating, which is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  The Board certainly is sympathetic to the social difficulties and irritation experienced by the Veteran as a result of his tinnitus; however, no other rating criteria are applicable.  Lastly, because there is no legal basis for awarding separate ratings for tinnitus perceived in each ear, the Veteran's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

D.  Extraschedular Consideration
 
In addition to tinnitus, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered for the other service-connected disabilities on appeal.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria, as shown above.  Specifically, he has cognitive impairment associated with his traumatic brain injury; and other ratable symptoms stemming from the traumatic brain injury have been separately evaluated, including headaches with photophobia and TBI-induced accommodative infacility.  The Board acknowledges the Veteran's complaint regarding photophobia, which has not been separately rated; however, there is no sign of any functional impairment associated with it.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology for each disability to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

III.  Earlier Effective Date Claims

The Veteran contends, in essence, that he is entitled to an effective date earlier than March 8, 2011, for the awards of service connection for traumatic brain injury, for headaches with photophobia, and for tinnitus.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).
 
The Veteran filed a formal pre-discharge compensation claim on January 14, 2011, for disabilities other than traumatic brain injury, headaches with photophobia, and tinnitus.  Given the shared responsibilities between the military and VA, this VA form is for use only with "benefits delivery at discharge," and notifies VA to obtain relevant service treatment records.  

Records show that the Veteran first claimed service connection for PTSD on March 24, 2011-i.e., within one year after separation from service.  Based on his statements and medical evidence of record, the RO broadly construed the Veteran's claim for service connection for PTSD as encompassing claims for service connection for traumatic brain injury and for associated headaches with photophobia and tinnitus.  

As noted above, the Veteran's Form DD 214 reflects that he separated from active service on March 7, 2011, and that his awards include the Combat Action Badge.

In October 2012, the RO granted service connection for traumatic brain injury and for tinnitus, effective from the day following the Veteran's separation from active service-that is, March 8, 2011. 

In April 2013, the RO granted service connection for headaches with photophobia, effective from the day following the Veteran's separation from active service-that is, March 8, 2011. 

While the Veteran contends that he is entitled to an effective date earlier than March 8, 2011, for each of the awards of service connection, there is no legal basis for the assignment of effective dates prior to the Veteran's separation from active service.  Specifically, the effective date for a grant of service connection may be affixed as the day following the Veteran's discharge from service if an application for service connection is received within the one-year period following service discharge.  See 38 C.F.R. § 3.400(b)(2). 

Courts have held that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection [between a claimed disorder and a service-connected disorder] but on the date that the application upon which service connection was actually awarded was filed with VA."  See, e.g., Brannon v. West, 12 Vet. App. 32, 135 (1998).  Because the Veteran's claim for service connection was filed with VA within one year after separation from service, the earliest effective date is March 8, 2011.

In essence, as shown above, the date of the Veteran's separation from active service was March 7, 2011.  The day following his date of separation is March 8, 2011.  

Under these circumstances, the Board concludes that March 8, 2011, is the earliest possible effective date for the awards of service connection for traumatic brain injury, for headaches with photophobia, and for tinnitus.  As there is no legal basis for effective dates prior to that date, each of the claims for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

IV.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed one year of college education, and has had no additional education and training.  He reportedly last worked as a laborer full-time in February 2012.

Service connection is currently in effect for traumatic brain injury, rated as 70 percent disabling; for PTSD with depression, rated as 50 percent disabling; for headaches with photophobia, rated as 0 percent (noncompensable) from March 8, 2011, and as 30 percent from March 2, 2015; for TBI-induced accommodative infacility, rated as 20 percent disabling; for right wrist sprain, rated as 10 percent disabling; for right ankle sprain, rated as 10 percent disabling; and for tinnitus, rated as 10 percent disabling.  The combined disability rating is 90 percent from March 8, 2011, and 100 percent from March 2, 2015.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In terms of functional impairment, a VA examiner in March 2011 commented that the Veteran's chronic right wrist sprain and right ankle sprain provided no restrictions.

The report of a May 2011 VA examination reflects that the Veteran has been unemployed since his separation from active service in March 2011; and that he was looking for part-time work because he was advised to focus on his health and re-adjust to civilian life, and because he was busy with medical appointments.  The May 2011 examiner noted that the Veteran's irritability, anger, and hypervigilance currently made it difficult for the Veteran to be around other people, and would likely make it difficult for him to work in situations involving a high degree of interaction with others.  

A June 2011 VA addendum report reflects that the Veteran had difficulty reading secondary to TBI-induced accommodative infacility.

A VA examiner in May 2012 opined that the Veteran's residuals of traumatic brain injury-particularly, his PTSD symptoms and headaches-do impact his ability to work, and make it difficult for him to work effectively.

Another VA examiner in March 2013 noted that the Veteran's headaches occurred less frequently than last year, and were not as severe; and that the Veteran currently was a full-time student.  The examiner opined that the Veteran's traumatic brain injury and headaches did not interfere with work, and did not render the Veteran unemployable.

A VA examiner in March 2015 opined that the Veteran's headaches do impact his ability to work, and that the headaches are severe enough to require the Veteran to stop working.  In support of the opinion, the examiner reasoned that the Veteran has a prostrating headache at least once a week.

Another VA examiner in March 2015 commented that the Veteran had not worked for several years because of his poor memory and his inability to tolerate and get along with other people.  The examiner noted that the Veteran had great difficulty learning new tasks, which prevented him from training for a new job.  The examiner also noted that the Veteran had made little improvement since his previous evaluation of residuals of traumatic brain injury in 2012, and opined that the Veteran's cognitive and neurobehavioral difficulties currently made him unemployable.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's cognitive and neurobehavioral difficulties have been corroborated by VA examiners.

The Board also finds the March 2015 VA examiner's opinion of little improvement since 2012 of the residuals of traumatic brain injury, as well as a current assessment of unemployability, to be probative.  While the March 2013 VA examiner appears to indicate that the Veteran's headaches were not as severe and had not interfered with the Veteran's schooling, the examiner did not discuss the impact of whether the Veteran's cognitive and neurobehavioral difficulties combined with his headaches caused functional impairment, which precluded employment.  Moreover, recent evidence suggests that the Veteran failed out of college.  Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that his lay assertions combined with evidence of cognitive and neurobehavioral difficulties, and the March 2015 VA examiner's finding of little improvement since 2012, strongly suggest that the Veteran is unable to obtain or maintain gainful employment since February 12, 2012, when he reportedly became too disabled to work.  Hence, TDIU benefits are awarded from the date of the Veteran's last full-time employment.  38 U.S.C.A. § 5107(b).


ORDER

A disability evaluation in excess of 70 percent for traumatic brain injury is denied.

For the rating period from March 8, 2011, to March 1, 2015, an initial, compensable rating for headaches with photophobia is denied.

For the rating period from March 2, 2015, a disability rating in excess of 30 percent for headaches with photophobia is denied.

Entitlement to a separate schedular 10 percent disability rating for tinnitus in each ear is denied.

An effective date prior to March 8, 2011, for the award of service connection for traumatic brain injury is denied.  

An effective date prior to March 8, 2011, for the award of service connection for headaches with photophobia is denied.  

An effective date prior to March 8, 2011, for the award of service connection for tinnitus is denied.  

Entitlement to a TDIU from February 12, 2012, is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

Special Monthly Compensation

The Court held that a TDIU rating could serve as the "total" service-connected disability, if TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to special monthly compensation as provided in § 1114(s).  Accordingly, the Veteran may be entitled to special monthly compensation as provided in § 1114(s), if he is found to be unemployable due solely to one of his service-connected disabilities and there is additional service-connected disability or disabilities that are independently ratable at 60 percent, which are separate and distinct from the 100 percent service-connected disability and involve different anatomical segments or bodily systems.  See Bradley v. Peake, 22 Vet. App. 280, 292-94 (2008).
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s).

2. Obtain the Veteran's outstanding VA treatment records, from April 2015 forward; and associate them with the Veteran's claims file.

3.  Thereafter, readjudicate the claim on appeal-specifically, for consideration of whether the Veteran may be entitled to SMC as provided in § 1114(s).  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


